United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3648
                        ___________________________

                                  Eric West-Viotay

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Andrew Saul, Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: October 27, 2020
                            Filed: November 6, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Eric West-Viotay appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We review the

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
district court’s judgment de novo, and will affirm unless the Commissioner’s findings
are unsupported by substantial evidence or result from legal error. See Twyford v.
Comm’r, Soc. Sec. Admin., 929 F.3d 512, 516 (8th Cir. 2019). After consideration
of West-Viotay’s arguments for reversal, we agree with the court that substantial
evidence in the record as a whole supports the adverse decision. Specifically, we
conclude that substantial evidence supports the administrative law judge’s finding
that West-Viotay’s mental impairments did not meet the “paragraph C” criteria of the
applicable mental disorder listings, as he did not live in a highly structured setting.
See Dols v. Saul, 931 F.3d 741, 747 (8th Cir. 2019). Considering the record under
the deferential substantial-evidence standard, we also find no error in the ALJ’s
findings on residual functional capacity. See Chismarich v. Berryhill, 888 F.3d 978,
980 (8th Cir. 2018) (per curiam). While the RFC findings did not specify work-
related limitations based on some moderate functional-area limitations that the ALJ
found under the “paragraph B” criteria, the two findings serve distinct purposes at the
separate steps of the sequential evaluation process. See Social Security Ruling 96-8p,
1996 WL 374184, at *4 (Soc. Sec. Admin. July 2, 1996). Here, the findings can be
harmonized, as the ALJ adequately explained why greater work-related limitations
were not warranted. See Chismarich, 888 F.3d at 980.

      The judgment is affirmed.
                     ______________________________




                                         -2-